El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El Registrador de San Germán se negó a inscribir un arrendamiento por dos años porque la escritura no contenía un convenio expreso al efecto de que la misma debería ins-cribirse.
Las partes por mediación de su abogado, el que también fue el notario ante quien se liabía otorgado el contrato de arrendamiento habían presentado al registrador, al solicitar la inscripción, un informe escrito manifestando que debido^ a inadvertencia se había omitido la cláusula de que debería inscribirse el arrendamiento, pero que las partes deseaban inscribir el contrato. Este informe estaba suscrito y jurado por el abogado ante un notario público pero el registrador resolvió que era insuficiente.
El artículo 2 de la Ley Hipotecaria dispone que los arren-damientos a corto plazo serán inscritos cuando hubiere con-venio expreso de las partes a tál efecto. El artículo 3 estatuye-*721que para que puedan ser inscribibles los títulos mencionados en el artículo 2 deben constar en escritura pública.
La prueba del arrendamiento es el contrato de arrenda-miento. El convenio al efecto de que el documento sea inscrito no forma necesariamente parte de ese contrato. No es la estipulación respecto a la inscripción sino el contrato de arrendamiento lo que ba de inscribirse. Todo lo que la ley exige es el consentimiento de las partes. No dice que ese consentimiento debe quedar evidenciado por un instrumento uotarial o que un abogado debe presentar una escritura de poder como prueba de su autoridad para hablar a nombre de su oliente. La misma cuestión fue planteada por el Regis-trador de San Germán y fué resuelta hace un año en el caso de Cruz v. Registrador, 37 D.P.R. 909.

Debe revocarse la nota recurrida.